DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of the applicant’s claim for foreign priority under 35 U.S.C.
119 (a)-(d). The certified copy has been filed.
Claim Objections
Claims 1, 7-13, and 15-19 are objected to because of the following informalities:  
In claim 1 (line 4), “the right” should read --a right-- for clarity of antecedent basis. 
In claim 7 (line 2), “principal through lumen” should read --principal lumen-- for clarity of antecedent basis.
In claim 8 (line 2), “the proximal end of the principal through lumen” should read --a proximal end of the principal lumen-- for clarity of antecedent basis.
In claim 9 (line 1), “the holes” should read --the set of through holes-- for clarity of antecedent basis. 
In claim 10 (line 1), “principal through lumen” should read --principal lumen-- for clarity of antecedent basis.
In claim 11 (line 1), “principal through lumen” should read --principal lumen-- for clarity of antecedent basis.
In claim 12 (line 2), “principal through lumen” should read --principal lumen-- for clarity of antecedent basis.
In claim 13 (line 1), “the holes” should read --the set of through holes-- for clarity of antecedent basis.
In claim 15 (line 2), “principal through lumen” should read --principal lumen-- for clarity of antecedent basis.
In claim 16 (line 3), “the common femoral artery, the radial artery, or the brachial artery” should read --a common femoral artery, a radial artery, or a brachial artery-- for clarity of antecedent basis of each recited artery.
In claim 16 (line 7), “inflating, through at least one lumen, the at least one balloon in said first catheter” should read --inflating, through at least one lumen, the at least one balloon on said first catheter-- to clarify the location of inflation of the at least one balloon.
In claim 16 (lines 7-8), “the lumen” should read “a lumen” for clarity of antecedent basis. 
In claim 16 (lines 9-10), “after the endovascular intervention is completed in the ascending thoracic aorta and the aortic arch” should read --after an endovascular intervention is completed in an ascending thoracic aorta and an aortic arch-- for clarity of antecedent basis. 
In claim 16 (line 11), “the inflated balloon” should read --the inflated at least one balloon-- for clarity of antecedent basis.
In claim 16 (line 11), “in the first catheter” should read --on the first catheter-- to clarify the location of the at least one balloon. 
In claim 16 (line 13), “the balloon” should read --the inflated at least one balloon-- for clarity of antecedent basis. 
In claim 16 (line 13), “the distal blood flow” should read “a distal blood flow” for clarity of antecedent basis. 
In claim 16 (line 16), “in the first catheter” should read --on the first catheter-- to clarify the location of the at least one balloon.
In claim 16 (line 17), “removing the first catheter, guidewire and introducer, as mentioned above” should read --removing the first catheter, guidewire and introducer-- as it is not clear what the phrase “as mentioned above” is referring to and the phrase does not add any further limitation to the claim.
In claim 19 (line 1), “where thein” should read --wherein the-- for grammatical clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 10, 13, and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2: it is unclear if “a second balloon” recited in line 2 is a balloon of the at least one balloon recited in claim 1. For purposes of examination, this limitation will be read as “a second balloon of the at least one balloon”. 
	Further regarding claim 2, line 5 states “said at least one balloon being narrower than the principal lumen”. However, what dimension of the balloon is narrower than the principal lumen is not stated. For purposes of examination, lines 5-7 of claim 2 will be read as follows: “one balloon, said at least one balloon connecting with at least one lumen for filling at the least one balloon, said at least one lumen being located in the proximal part of the first catheter, said at least one lumen being narrower than the principal lumen.” Support for this interpretation can be found in [198] of the submitted specification. 
Regarding claim 10: line 1 recites “the holes made in the wall of the principal lumen”. It is unclear whether the referenced holes are a part of the set of holes made in the wall of the principal lumen, and if so, whether the limitation is directed towards all holes of the set of holes or just some. For purposes examination, “the holes made in the wall of the principal lumen” in line 1 of claim 10 will be read as “at least some holes of the set of through holes made in the wall of the principal lumen”. 
	Claim 10 further recites in line 3 that the referenced holes “measure from 50 to 300 µm in diameter and more preferably up to 100 µm.” It is therefore unclear whether the diameter range of the holes is 50 to 100 µm or 50 to 300 µm. For purposes of examination, line 3 of claim 10 will be read as “from 50 to 300 µm in diameter.”
Regarding claim 13: what dimension of the set of through holes is 50 to 100 µm is not specified. For purposes of examination, claim 13 will be read as follows: “The kit of claim 11, wherein a diameter of each hole of the set of through holes measures 50 to 100 µm.”
Claim 15 recites the limitation "the proximal hole" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “a proximal hole”.
Claim 16 recites “inflating at least one balloon in the first catheter” in line 16. However, line 7 also recites “inflating . . . the at least one balloon in said first catheter”. It is therefore unclear whether line 16 is referring to inflating a separate balloon than that recited in line 7 or inflating the same balloon an additional time. For purposes of examination, “inflating” in line 16 will be read as “deflating”, consistent with [104], [107], [167], and [169] of the submitted specification. 
Claim 17 recites “one balloon” in line 1 and “the balloon” in line 2. It is unclear if these limitations are referring to a balloon of the at least one balloon of claim 1 or a separate balloon. For purposes of examination, claim 17 will be read as follows: “The method of claim 16, in which the kit including the first catheter, wherein the at least one balloon comprises one balloon and the catheter comprises one lumen for filling the one balloon, is used.” 
Claim 18 recites “two balloons” in line 1 and “the balloons” in line 2. It is unclear if these limitations are referring to balloons of the at least one balloon of claim 1 or separate balloons. For purposes of examination, claim 17 will be read as follows: “The method of claim 16, in which the kit including the first catheter, wherein the at least one balloon comprises two balloons and the catheter comprises two lumens for filling the two balloons, is used.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ganesan et al. (US 20130184742 A1), hereinafter Ganesan.
Regarding claim 1, Ganesan teaches a kit for prevention of distal embolism during endovascular interventions, comprising: a first catheter (100; fig. 2A), comprising: a proximal part (proximal part; annotated fig. 2A) and a distal part (distal part; annotated fig. 2A), at least one balloon (118), configured for closing a lumen of the right or left common carotid artery (Ganesan discloses at least one balloon as structurally claimed; therefore the device taught by Ganesan is considered capable of performing the disclosed function of closing a lumen of the right or left common carotid artery, as shown in fig. 3A), and a proximal end, configured to allow a flow of blood and to block a passage of emboli through a principal lumen at the distal part (end with filter 108 configured to block a flow of emboli through lumen 114, wherein 114 is comprised of 114a and 114b); and a second catheter, having a form of a single-lumen tube and having a proximal end and a distal end (150; fig. 2C, [0075]); wherein the proximal and distal parts of the first catheter have external diameters that allow passage through the single-lumen tube of the second catheter ([0075]), and are of sufficient length to allow at least the distal part of the first catheter to extend beyond the distal end of the second catheter when the first catheter passes through the second catheter ([0075]: "Also, sheath 150 can be used optionally to cover one or both filters" ); and wherein an internal diameter of the single-lumen tube of the second catheter exceeds an external diameter of the distal part of the first catheter ([0075]).

    PNG
    media_image1.png
    640
    270
    media_image1.png
    Greyscale

Annotated Figure 2A (from Figure 2A of Ganesan)
Regarding claim 2, Ganesan further teaches the proximal part of the first catheter is configured for filling at least a second balloon (the proximal part of the first catheter is configured for filling balloon 116; fig. 2A); and the distal part of the first catheter has a form of a tube (114b) of sufficient internal diameter to allow said flow of blood through the principal lumen (114b allows blood flow through 114; [0065]), and is configured for filling said at least one balloon (the distal part of the first catheter is configured for filling balloon 118; fig. 2A), said at least one balloon being narrower than the principal lumen and connecting with at least one lumen for filling at least one balloon in the proximal part of the first catheter (balloon 118 is connected with lumen 126 for filling balloon 118, wherein lumen 126 is narrower than 114; figs. 1E-F).
Regarding claim 3, Ganesan further teaches the distal part of the first catheter has at least one lumen (126) for filling at least one balloon (118) that ends at a location of positioning of the at least one balloon (fig. 1F, [0070]), and the principal lumen (114) passes through the location of positioning as far as a distal end of the distal part of the first catheter (114b passes through the location of positioning of the at least one balloon at least to 102; fig. 2A, [0065]).
Regarding claim 4, Ganesan further teaches the at least one balloon is made of an elastomer material (thermoplastic elastomer; [0092]).
Regarding claim 6, Ganesan further teaches the at least one balloon is positioned on the side of a distal end of the distal part (118 is positioned on the side of a distal end of the distal part; annotated fig. 2A).
Regarding claim 7, Ganesan further teaches an anti-embolus filter (108) is positioned on a proximal end of the principal through lumen (108 is positioned on a proximal end 114a of the principal lumen 114; fig. 2A, [0065]).
Regarding claim 8, Ganesan further teaches the anti-embolus filter comprises a set of through holes made in the wall of the principal lumen at the proximal end of the principal through lumen (108 is located at a proximal end of the principal lumen and is a set of through holes made in the wall of the principal lumen 114; fig. 2A, [0065], [0096]).
Regarding claim 14, Ganesan further teaches the anti-embolus filter is a braided, knitted, or meshed polymer conical filter ([0096]).
Regarding claim 15, Ganesan further teaches the anti-embolus filter is a network that closes the proximal hole in the principal through lumen (filter 108 is a network, as taught in [0096], that closes a hole that would otherwise exist if the filter were not present).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan in view of Ganesan.
	Ganesan teaches the first catheter 100 may employ radio-opaque markers at various locations of the catheter body to facilitate visualization during catheter delivery and placement ([0067]). 
	Ganesan fails to specifically teach the distal part of the first catheter 100 comprises a radio-opaque material or a radio-opaque marker.
	However, Ganesan teaches an alternate embodiment of a first catheter (500; fig. 6) wherein a distal part of the first catheter comprises a radio-opaque marker 506 to facilitate visualization during delivery and placement of the device (fig. 6, [0104]).
It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first catheter 100 disclosed by Ganesan to have a radio-opaque marker band 506 on the distal part as also taught by Ganesan as such a modification would simply be specifying the placement of the radio-opaque marker for the first catheter 100 such that it would be helpful for delivery and placement of the catheter in accordance with the teachings of Ganesan regarding radio-opaque marker placement for catheter 500. 
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan in view of Quinn (US 20010018576 A1).
Regarding claim 9, Ganesan teaches a cross-section of the principal lumen in the distal part is circular (fig. 1F).
	Ganesan is silent as to whether the principal lumen of the distal part of the first catheter is cylindrical throughout its length.
	Quinn teaches a catheter (110; fig. 13) comprising a tubular body (124) comprising a cylindrical lumen (127) extending throughout the length of the tubular body ([0101]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the principal lumen of the distal part of the first catheter in Ganesan to be cylindrical throughout its length as taught by Quinn as both these inventions and the claimed invention are directed towards catheters for vascular procedures and the references were well-known in the art prior to the effective filing date of the claimed invention. As Ganesan discloses a circular cross-section of the principal lumen in the distal part of the first catheter but is silent regarding the form of the lumen throughout the length of the distal part of the first catheter, it would be obvious to one of ordinary skill in the art to make the principal lumen cylindrical as taught by Quinn as such a modification would be a combination of prior art elements according to known methods to yield the predictable result of a first catheter as taught by Ganesan wherein the principal lumen of the distal part of the first catheter is cylindrical throughout its length as taught by Quinn. 
Regarding claim 10, Ganesan further teaches the holes made in the wall of the principal through lumen are located at a distance of at least 20 cm and not more than 70 cm from the balloon ([0008]: “In some embodiments, the proximal filter element of the filtration catheter has a length from about 10 mm to about 80 mm . . . The distance between the occlusive elements of the filtration catheter can be about 30 mm to about 120 mm.” In an embodiment wherein the proximal filter element 108 has a length of 80 mm [8 cm] and the distance between the occlusive elements is 120 mm [12 cm], then at least the proximal-most holes of the set of through holes in 108 will be at least 20 cm [8 cm + 12 cm] from balloon 118) and measure from 50 to 300 µm in diameter and more preferably up to 100 µm (50 µm; [0008]: “The filter elements of the filtration catheter can have pore sizes of about 50 micron to about 500 micron.“).
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan in view of Pah (US 20100305604 A1).
Regarding claim 11, Ganesan fails to teach the principal through lumen of the distal part of the first catheter narrows conically at its proximal end.
	However, Ganesan does teach in [0066] that the filter elements, including 108, can have a larger diameter than other portions of the catheter. 
	Pah teaches a device for filtering blood (1; fig. 1) comprising a filter element (8) at its distal part (fig. 2), wherein the filter element has a larger diameter than other portions of the catheter (3) and wherein a principal lumen (lumen of filter element 8 that meets catheter lumen 5; fig. 2) of the distal part narrows conically at its proximal end (7; fig 2). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the portion of the principal lumen 114 through the filter 108 in Ganesan to narrow conically at its proximal end as taught by Pah as both these inventions and the claimed invention are directed towards devices for filtering blood and the references were well-known in the art prior to the effective filing date of the claimed invention. Ganesan teaches in [0066] the filter 108 may have a larger diameter than the rest of the catheter, but is silent as to how the larger diameter filter connects to the rest of the catheter. Pah teaches a filter element (8) connected to a catheter (3) wherein a principal lumen through the filter element narrows at its distal part (7). It would therefore have been obvious to one of ordinary skill in the art to have made the filter in Ganesan connect to the rest of the catheter using the narrowed filter portion 7 (and thus a narrowed principal lumen portion) as taught by Pah, as such a modification would be a simple combination of prior art teachings with the predictable result of a filter as taught by Ganesan that narrows at its proximal end to connect with other components of the catheter as taught by Pah.
Regarding claim 12, Pah further teaches a length of the conically narrowing proximal end of the principal through lumen of the distal part of the first catheter is within a range of 2 cm to 40 cm ([0053]: “The proximal section 7 has a length of around 3 cm to 5 cm.”).
Regarding claim 13, Ganesan further teaches the holes made in the wall of the principal through lumen are 50 to 100 µm (diameter of 50 µm; [0008]: “The filter elements of the filtration catheter can have pore sizes of about 50 micron to about 500 micron.“).
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan in view of Hayashi et al. (US 20020165593 A1) and, hereinafter Hayashi, and Zadno-Azizi (US 20060200191 A1).
Regarding claim 16, Ganesan teaches a method of preventing distal embolism during endovascular interventions using the kit of claim 1, comprising: inserting an introducer (introducer/introducer sheath; [0044], [0057], [0073]) into said common femoral artery, radial artery or brachial artery (radial or brachial; [0045], [0110]); inserting a guidewire through the introducer into the left or right common carotid artery (guide wire 120; fig. 1A, [0068]); inserting the first catheter through the introducer using said guidewire ([0068] explains that guide wire 120 is used to deliver catheter 100, and [0073] further explains the catheter may be delivered through an introducer); inflating, through at least one lumen (126), the at least one balloon (118) in said first catheter, until the lumen of said right or left common carotid artery is closed (fig. 3A, [0076]-[0077]); placing, after the endovascular intervention is completed in the ascending thoracic aorta and the aortic arch (fig. 3A, [0004], [0109]), the second catheter (150) on the first catheter ([0075]: “Sheath 150 can be positioned over the exterior of filtration catheter 100 to cover at least a portion of the filtration catheter during . . . recovery of the filtration catheter”); bringing said second catheter up to the balloon in the first catheter ([0075]: ”Thus, during recovery, sheath optionally can be advanced at least past filter element 102, in some embodiments past the inflow opening 112”; balloon 118 is located in between filter 102 and opening 112, so sheath 150 will be brought up to balloon 118 at some during the advancement of sheath 150 between components 102 and 112); removing the second catheter ([0112] - the entire filtration system is removed after use); inflating at least one balloon in the first catheter ([0071]); removing the first catheter, guidewire and introducer ([0112] - the entire filtration system is removed after use), as mentioned above.
	Ganesan fails to teach injecting the common femoral artery, the radial artery, or the brachial artery.
	Hayashi teaches injecting dye into a femoral artery to detect the presence or absence of coronary disease ([0003]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Ganesan to include injecting dye into a femoral artery as taught by Hayashi as both these inventions and the claimed invention are directed towards devices for removal of emboli ([0001] of Hayashi) and the references were well-known in the art prior to the effective filing date of the claimed invention. Hayashi teaches in [0003] that injecting dye into a femoral artery can be used in detecting the presence or absence of coronary disease. It would therefore have been obvious to one of ordinary skill in the art to have modified the method taught by Ganesan to include injecting dye into a femoral artery as taught by Hayashi as doing so would allow a user to detect the presence or absence of coronary disease prior to performing the coronary procedure as disclosed by Ganesan.
	Ganesan further fails to teach bringing said second catheter up the inflated balloon in the first catheter, introducing a liquid substance into the second catheter to allow flushing of emboli remaining in areas around the balloon into the distal blood flow behind the aortic arch before the first catheter in the left or right common carotid artery.
	However, Zadno-Azizi teaches bringing a second catheter (200; fig. 8A) up to an inflated balloon (12) on a first catheter (14; fig. 8A, [0164]) and introducing a liquid substance (234) into the second catheter to allow flushing of emboli (18; figs. 8A-B, [0158], [0193]) remaining in areas around the balloon.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Ganesan to include bringing said second catheter up the inflated balloon in the first catheter and introducing a liquid substance into the second catheter to allow flushing of emboli remaining in areas around the balloon as taught by Zadno-Azizi as both these inventions and the claimed invention are directed towards methods of removing emboli using multiple catheters and the references were well-known in the art prior to the effective filing date of the claimed invention. Zadno-Azizi teaches in [0194] that a localized delivery of a thrombolytic, anticoagulant or restenosis-inhibiting drug through the lumen of an aspiration catheter promotes dissolution of occlusions (such as emboli; [0158]) and restoration of blood flow through blood vessels. It would therefore have been obvious to one of ordinary skill in the art to have modified the method taught by Ganesan to include bringing said second catheter up the inflated balloon in the first catheter and introducing a liquid substance into the second catheter to allow flushing of emboli remaining in areas around the balloon as taught by Zadno-Azizi as doing so would further promote the dissolution of emboli, as taught by Zadno-Azizi.
Regarding claim 17, Ganesan further teaches the kit including the first catheter, comprising one balloon (118) and one lumen for filling the balloon (126; fig. 1F, [0070]), is used.
Regarding claim 18, Ganesan further teaches the kit including the first catheter, comprising two balloons (116, 118) and two lumens for filling the balloons (124, 126; figs. 1D, 1F, [0070]), is used.
Regarding claim 19, Zadno-Azizi further teaches where thein liquid used for flushing out the emboli is saline solution (phosphate-buffered saline; [0194]).
Regarding claim 20, Ganesan further teaches the endovascular procedure is an endovascular aortic valve replacement ([0007]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Siess et al. (US 20190105437 A1) recites a catheter assembly (comprised of 1 and 100; fig. 12b) comprising a blood flow inlet (3) covered by a filter (50).
	Yamanouchi et al. (US 20180353727 A1) discloses a catheter assembly (fig. 1) comprising multiple catheters, including a filter catheter (20) and a sheath catheter (10). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783